COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-307-CV





IN THE INTEREST OF A.N.T. AND B.L.T., 

CHILDREN	



------------



FROM THE 271ST DISTRICT COURT OF WISE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



On September 10, 2007, we notified Appellant T.L.T. that we were concerned this court may not have jurisdiction over this appeal because it appeared that her notice of appeal was not timely filed.  We stated that the appeal might be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 42.3(a), 44.3.  Although Appellant filed a response, it does not show grounds for continuing the appeal.

On May 15, 2007, the trial court signed an order modifying child custody.  Appellant filed a motion for new trial on June 12, 2007, which extended the appellate deadline for filing a notice of appeal until August 13, 2007.  
See
 
Tex. R. App. P.
 26.1(a).  However, Appellant did not file her notice of appeal until September 4, 2007.

The time for filing a notice of appeal is jurisdictional in this court, and absent a timely-filed notice of appeal or extension request, we must dismiss the appeal.  
See
 
Tex. R. App. P.
 2, 25.1(b), 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997) (holding that once extension period has passed, a party can no longer invoke an appellate court’s jurisdiction).

Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM





PANEL D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: October 4, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.